Title: To John Adams from Charles Lee, 1 November 1798
From: Lee, Charles
To: Adams, John


DuplicateSir
Alexandria 1st. November 1798

Having for some time past been removed from the secretaris of the departments and therefore being the less acquainted with public affairs I shall offer with great diffidence my sentiments on the particulars proper to be inserted in your speech.
It may embrace the following topicks:
The malady which has afflicted the three principal cities and some of the Sea port towns.
While with deep humility and Christian resignation we submit to the dispensations of the divine will in afflicting our three principal cities and some of our sea port towns with a most fatal malady let it be cause of thanks to the almighty author of all good and of mutual congratulation that the malady has disappeared and that it has been again permitted to the rulers of our nation to assemble in Safety at the seat of government for the discharge of their important duties.
The state of the army and particularly the progress in carrying into effect the laws of the last session for raising the additional troops.
This topick I must leave to the Secretary at war; but it is obvious that the malady must have produced some interruption in this branch of business as well as almost every other.
The state of the navy and our commerce:
The laws which were passed at the last session for the defense and protection of our commerce have been found highly beneficial and experience every day proves the wisdom and necessity of that present system. In the present state of things it seems certain that the just rights of the sea belonging to us as one of the sovereign nations of the earth can be preserved only by force. It will be therefore incumbent on us not only to persevere in the present course of defense but to augment our exertions to the utmost of our ability. The use of the sea is a most precious right of sovereignty, that is never to be surrendered. In derogation of this right is the decree of the french republic passed the 19th. January last which declares that the character of vessels relative to their quality of neuter or enemy shall be determined by their cargo and that every vessel found at sea loaded in whole or in part with merchandise the production of England or her possessions shall be good prize whoever the owner of those goods or merchandise may be. This decree so contrary to the laws of nations and so incompatable with the rights of neutrality remains in full force nor has any disposition been shewn on the part of france to revoke it.
Foreign relations.
No material alteration has taken place in our relations with foreign nations since the last Session of Congress. The United States continue at peace with and are respected by all foreign powers except the french republic who persist in their system of unjust violence upon our commerce which they have as yet shewn no disposition to relinquish. Not only the decree determining the character of a vessel to be neuter or enemy by her cargo which is one source of the depredations committed on neutral trade remains in full force but also the decree which subjects American citizens found on board british ships to be punished as pyrates whether they be there voluntarily or not has never been repealed. Such a violation of humanity and men an outrage upon the usage and laws of civilized society must be contemplated with horror in all countries where the benevolent precepts of our holy religion have spread and yet retain their benign influence. So long as these decrees are permitted to be in force and actually to operate it ought not to be believed that the french republic are sincerely disposed to come to an amicable adjustment of our differences, and their professions of peace or amity deserve no attention but for the purpose of guarding us against the insidious machinations which may be contrived to create discontents and produce disunion of sentiment among the people. In the present state of things we have more to fear from the acts than the arms of france. The decree which was passed on the 31st. july last has not removed any cause of our complaints but has enjoined the execution of those very laws which alike trampling on the rights of neutral nations and on humanity have produced the most ruinous effects on our trade. It behoves us to redouble our vigilance against the acts of france & to continue with unremitted diligence and vigour those measures of defense which have been commenced.
The state of the revenue.
On this subject I beg leave to refer to the Secretary of the treasury.
Internal state of the country.
I am not sure that it will be adviseable to notice the Alien and Sedition laws but if they are noticed they may be as follows.
In some parts of the United States discontents have appeared with regard to two acts passed at the last session one concerning Aliens and the other concerning Sedition.
The former I am happy to inform you has produced the most desireable and salutary effect on our internal strenghth. It suggested to Alien french men the necessity of departing out of our territory and a great number of them have in consequence actually departed; an event that tends to prevent an invasion of our country by the french republic, or if it shall be made the invaders will find fewer of their countrymen here ready to join their standard.
It is to be lamented that those who might be supposed to understand our constitution have not placed these laws in their true light among their neighbours when the constitutionality of them has been questioned.
The fourth section of the fourth article has imposed on the United States the duty of protecting each state from invasion and the General Government is vested with power to make all laws necessary and proper for carrying into execution all the powers vested in it by the constitution. When an invasion from a foreign nation was justly apprehended for Congress to pass a law authorising the removal of Aliens dangerous to our safety out of our territory was only an exercise of their power to protect from invasion for which purpose  a law was necessary and proper; and if it had been omitted under the circumstances of the United States and france it might have been deemed a neglect of duty.
The probability of an invasion from france may be rated by the probability of the invaders receiving effectual aid and support in our country from Aliens and disaffected citizens. So long as France shall be without reasonable hope of such support so long will it defer an invasion and no longer: It is the indispensable duty of Congress to take all reasonable measures with Aliens that tend to prevent an invasion.
Though the terms of the constitution appear so plainly to have vested in Congress the power of passing a law of this sort when circumstances exact it, that nothing further need to be observed, yet the same thing is necessarily to be deduced from the nature and form of our government.
It is inseparably incident to every nation completely sovereign to exercise the power of removing and expelling individuals not members of the society by some of its authorities. The United States are known in the world and among themselves as a complete sovereign nation in their aggregate capacity alone. The people who formed the constitution for the General safety and happiness appointd the General Government to take care of their concerns with foreign nations and especially to protect them in their property liberties and lives against foreign aggression. While no body denies that the power of removing Aliens dangerous to the peace and safety of the country is a necessary power, and while all must admit it to be the constitutional duty of Congress to protect every state from invasion and to manage our foreign concerns, can there be a doubt that the power of removing aliens belongs most properly to the General Government and not to the State Governments.
The other law called the Sedition law is in its nature so essential to regular society as to be recognised in its principle in all ages and all countries. It forbids and punishes the circulation of false and malicious writings against the Government of the United States or either house of Congress or the President with intent to defame or bring either of them into contempt. The law has put no restraint on truth but endeavours to suppress falsehood and by doing so to maintain a decent respect to the supreme magistracy. Such is the written or unwritten law of every country & without the operation of such a law tacit or express, a just and rational liberty cannot be long preserved any where. It is not by fear or force in free countries but by a ready and habitual respect to truth & decency relative to the officers chosen by the people to administer the powers of the government that they can be supported & a general felicity produced. In this point of view this law appears proper and necessary for carrying into execution the powers of the General Government, and to be essential to its existence.
I trust it is only requisite for our fellow citizens to receive just information on those subjects for them to be satisfied not only that the laws are warranted by the constitution but are wise and necessary.
Claims of british subjects for compensation under the 6th. article of the treaty of 1794
The commissioners though obliged to desert Philadelphia have continued their settings. The time limitted for receiving claims will expire on the 29th. day of this month and the amount of the claims exceed  ———— As yet no award has been completed in any case.
I have directed Mr. Read the agent for the United States so soon as the time limited for receiving claims shall expire which I think will be on the 29th. of this month to report to the Secretary of State their amount. Perhaps it will be best but shortly to notice this topick in the speech, and to make it the subject of a special message.
Nothing further occurs to me that deserves your attention but the cession in Tenessee made by the Indians.
I have the honor to be with perfect respect and the highest esteem Sir your most obedient humble servt

Charles Lee—